DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29, 32-34, 36-39 & 41-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite a process and therefore, is a method. The claim(s) recite(s) “providing…, obtaining…and “performing…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “providing or obtaining a unit” and “performing a task”.  That is, other than reciting “an activity unit” nothing in the claim elements precludes the step from practically being performed by hand.  These claim limitations do not take the claimed invention out of the mental process grouping.  These claims recite purely mental processes.  All limitations are either received or generated which can all be done in the human via extremities (i.e. by hand).  The activity unit is nothing more than the device used to carry out the method.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic device/unit.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic device/unit component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 32-34, 36-39 & 41-43 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CHASE et al. (U.S. Publication Number 2015/006500) and Andras (WO2011138623).
Referring to claim 29, CHASE et al. discloses an activity unit being a three-dimensional physical object having an outer face (Fig. 1:10), the activity unit comprising: a first activity module located on a first location of the outer face, the first activity module including a first physical object movable by direct contact manipulation by a first extremity of the-a user in a first direction of movement along a first predefined path on a first plane in a first task (Fig. 1: activities on the roof, abstract, paragraph 0024 and Figs. 1-8), and a second activity module located on a second, different location on the outer face and including a second physical object movable by direct contact manipulation by a second extremity of the user in a second direction of movement along a second predefined path on a second plane in a second task (Fig. 1: sidewall, abstract, paragraph 0024 and Figs. 1-8), and wherein the first plane does not coincide with the second plane (abstract: different plane and Figs. 1-8).  Chase et al. does not disclose a user simultaneously performing the first task and the second task by moving the first physical object by a first extremity in a first direction of movement while moving the second physical object by a second extremity in a second direction of movement, wherein the first direction and the second direction are different.  However, Andras teaches different planes (Fig. 7 & page 6) and a user simultaneously performing the first task and the second task by moving the first physical object by a first extremity in a first direction of movement while moving the second physical object by a second extremity in a second direction of movement, wherein the first direction and the second direction are different (Figs. 24, 26 and pages 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a user simultaneously performing the first task and the second task by moving the first physical object by a first extremity in a first direction of movement while moving the second physical object by a second extremity in a second direction of movement, wherein the first direction and the second direction are different, as disclosed by Andras, incorporated into CHASE et al. in order to improve spatial logic and skill.
Referring to claim 32, CHASE et al. discloses wherein the first plane and the second plane are parallel, perpendicular, or angular to each other (abstract: different plane and Roof and Side of house: Figs. 1-8).
Referring to claim 33, CHASE et al. discloses wherein the activity unit further comprises a first receptacle and a second receptacles on the first location of outer face and the second location of the outer face, respectively, the first receptacle and the second receptacle configured to accommodate the first activity module and the second activity module, respectively (Fig. 2).
Referring to claim 34, CHASE et al. discloses wherein at least one of the first activity module and the second activity module is replaced by a third activity module with a third physical object movable by an extremity of the user along a third predefined path, the third activity being configured to be accommodated onto one of the first receptacle and the second receptacle (Fig. 1: third side wall, paragraphs 0023, 0024 & Figs. 1-8).
Referring to claim 36, CHASE et al. discloses wherein the first direction of movement and the second direction of movement are asymmetrical (Fig.1: 230, 232, paragraph 0024 & Figs. 1-8).
Referring to claim 37, CHASE et al. discloses wherein the first direction of movement and the second direction of movement are symmetrical (Fig.1: 230, 232, paragraph 0024 & Figs. 1-8).
Referring to claim 38, CHASE et al. discloses wherein the first direction of movement follows one of a straight, curved, or irregular path (Activity on roof: Fig.1).
Referring to claim 39, CHASE et al. discloses wherein the first task comprises repetitive, sequential, or alternating movements (paragraph 0024).
Referring to claim 41, CHASE et al. discloses wherein the activity unity unit is at least one of a handheld unit, a stationary unit, and a rideable unit (paragraph 0024 & Figs. 1-8).
Referring to claim 42, CHASE et al. discloses wherein the activity unit is one of a spherical, cylindrical, cubic, cuboid, prism, or complex shape (Paragraph 0024: spherical object or ball 36).
Referring to claim 43, CHASE et al. discloses wherein the first extremity is one of a hand, a foot, or a finger (paragraph 0033). 
Allowable Subject Matter
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 29, 32-34, 36-39 & 41-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the applicant’s argument regarding receptacles.  The prior has that limitation as stated before.  Each activity is in its place/receptacle.  As the standard definition of receptacle is an object or space used to contain something.  CHASE et al. displays numerous objects or space with in the activity center to.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715